Title: To George Washington from James Anderson, 21 June 1797
From: Anderson, James
To: Washington, George



Sir
Mt Vernon 21 June 1797

Your letter of 18th gave me much Satisfaction every alteration which You think well of will be attended to in the Planing & executeing the Improvement of Your Estate.
And as much Grass seeds as possable saved for every purpose proposed.
Your Excellency’s approbation and mark thereof in allowing me £140 Hire is very agreable for this & future times.
It will please me better than any share, for some reasons besides those mentioned by Your Excellency. & will prevent the most distant Idea (I hope) of Grudge—And I flatter myself that my best endeavours, shall always be directed for Your Interests And whenever they are otherwise, or that I slacken in my Industry I would then be unworthy of continuing in Your Service.
The expence of fixing a house for a Distillery 3 more Stills & a Boiler will be nearly thus 3 stills & one Boiler something about 520 Doll[ar]s Additional Mash Tubs —We have already one Stove which I bought and will do And the mash Tubs purchased are good as well as every other thing.
The Building of a Still house a small malting house & Still, I could not well estimate—Our own people will do the whole excepting

seting up the Stills, A Strong Cellar must be at hand to Lodge the Spirits in—And if such a Work be’s carryd on, the constant Milling of Wheat, Buying Wheat &ca.
I then must move to the place of Action, as the most of the business will be done at that particular Spot.
But this could be done after the work is set fully agoing.
I do think if Mr Stewart will Stay, He can be trusted sooner than many others. And am Satisfied Billy may do at the House and J. Cash do both Union & Doguerun Farms at £60.
Mr Neale refuses staying unless his hire is made larger—My opinion is rather than do so I’d have none—Isaac may have, as at present the charge of the Shop—And James the charge of that without doors—where only 3 & Himself are constantly at work—It will rather increase my labour pursuing these alterations, But that will never be any objection where a saving can be made.
And by this there would be loped off £126 besides the finding of 3 familys—which might be nearly.
My views are not directed by any particular dislike at any of them—Who all obey, & are rather oblidging But in one Hand, I would wish not only to see Your Estate improved but Also to see some handsome profit made. Being with the most sincere esteem Your Excellencys Most Obdt Humble Set

Jas Anderson


a State of the Distillery is herewith handed.

